Citation Nr: 0030669	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  97-34 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the RO's December 1964 decision denying service 
connection for schizophrenia was clearly and unmistakably 
erroneous.  

2.  Entitlement to an effective date earlier than January 17, 
1992, for a grant of service connection for chronic 
schizophrenic disorder and the award of a 100 percent 
evaluation therefor.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1950 to 
October 1952.  He also had a period of active duty for 
training from August 16, 1964 to August 29, 1964.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was granted for 
schizophrenia and a zero percent (noncompensable) evaluation 
was assigned, effective January 17, 1992.  In March 1997, an 
evaluation of 100 percent disabling was granted for chronic 
schizoaffective disorder, effective January 17, 1992.  

This claim also comes before the Board from an August 1999 
rating decision of the Montgomery RO, in which it was 
determined that a December 1964 rating decision denying 
service connection for schizophrenia was not clearly and 
unmistakably erroneous.  

The record indicates that in April 1996, service connection 
was granted for schizophrenia, with the assignment of a zero 
percent (noncompensable) evaluation effective January 17, 
1992.  Thereafter, the veteran perfected an appeal as to an 
increased evaluation for schizophrenia.  In March 1997, an 
evaluation of 100 percent disabling was granted for chronic 
schizophrenic disorder, effective January 17, 1992.  Thus, 
the award of a total 100 percent evaluation constitutes a 
complete grant of the benefits sought on appeal and with 
regard to the veteran's increased evaluation claim, there 
remains no further case or controversy for appellate 
adjudication.  See AB v. Brown, 6 Vet. App. 35 (1993).

FINDINGS OF FACT

1.  The RO's December 1964 rating decision, which denied 
service connection for schizophrenia, was supportable.  

2.  The record includes prior final decisions, dated December 
1964 and May 1967,  in which service connection was denied 
schizophrenia.  In a May 1989 decision, the RO found that new 
and material evidence had not been presented to reopen a 
claim for service connection for schizophrenia.  As an appeal 
of the May 1989 decision was not perfected in a timely 
fashion, the May 1989 decision is final.  

3.  A claim to reopen the claim for service connection for 
schizophrenia was received at the RO on January 17, 1992.  In 
April 1996, service connection was granted for schizophrenia, 
effective January 17, 1992, and in March 1997, a 100 percent 
evaluation was assigned for this disability, effective 
January 17, 1992.  

4.  The record includes private medical reports, dated prior 
to 1992, in which the physicians indicate that his 
schizophrenia is related to a period of active duty for 
training in August 1964.  


CONCLUSIONS OF LAW

1.  The RO's December 1964 decision denying service 
connection for schizophrenia was not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(a) (2000).

2.  An effective date prior to January 17, 1992, is not 
warranted for a grant of service connection for schizophrenia 
or for the award of a 100 percent evaluation therefor.  38 
U.S.C.A. § 5107, 5110 (West 1991); 38 C.F.R. §§ 3.157; 3.400 
(2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Clear and Unmistakable Error

The appellant contends that the RO committed clear and 
unmistakable error in a December 1964 decision in which 
service connection for schizophrenia was denied.  The veteran 
has argued that the RO's decision was based, in part, on 
incorrect facts.  


Background

In a decision dated December 14, 1964, the Montgomery RO 
denied the appellant's claim for service connection for 
schizophrenia.  This claim was predicated upon a period of 
active duty for training from August 16, 1964, to August 29, 
1964.  In rendering the December 1964 decision, the RO 
considered service medical records from the veteran's initial 
period of active service, records of a period of 
hospitalization immediately following the August 1964 period 
of active duty for training, and statements on appeal by the 
veteran and his former employer.   

As noted, the appellant served on active duty in the United 
States Army from January 1951 to October 1952.  The DD Form 
214 shows that his decorations included the Korean Service 
Medal with 1 bronze service star and the United Nations 
Service Medal.  Service medical records from this period of 
active service show that the veteran was psychiatrically 
evaluated as normal, with no psychiatric defects noted.  

Following his separation from active service, the appellant 
served in the Alabama National Guard and had periods of 
active duty for training from July 9, 1950, to July 23, 1950, 
and from July 25, 1954, to August 8, 1954.  

In a medical statement dated May 1964, the aappellant 
indicated that he considered himself sound and well and 
physically able to perform military duty, and he noted that 
he was considered physically qualified for military service 
at the time of accomplishment of his last physical 
examination on or about May 1964.  

A June 1964 report indicates that the veteran was ordered to 
active duty for training from August 16, 1964, to August 29, 
1964, at Fort Jackson, South Carolina.  An individual sick 
slip, dated August 28, 1964, indicates that the veteran had 
been seen at the "MHCS" every day since August 24, 1964.  
It was noted that he was now on Mellaril 100 mg every day and 
that he should be seen by a psychiatrist as soon as he 
returned home.  Under remarks, a notation of "progressive 
confusion," was made, and in the section entitled "In the 
line of duty?" under the Unit Commander's section, a 
notation of "began prior to active duty," was made.  Under 
the Medical Officer's section, a notation of "yes" is 
indicated under the section "in the line of duty?." 

In September 1964, the veteran submitted a VA Form 21-526 
(Veteran's Application for Compensation or Pension), in which 
he indicated that he was claiming benefits for a nervous 
condition.  He reported that he had been hospitalized from 
August 30, 1964, to the present at the VA facility in 
Tuscaloosa, Alabama.  He also noted treatment during his 
recent period of active duty for training, in that he had 
been confined to his quarters (but not hospitalized) from 
August 25, 1964, to August 30, 1964, due to a nervous 
condition.  

The record includes a VA Form 21-4192 (Request for Employment 
Information in Connection with Claim for Disability Benefits) 
which is dated September 1964 and was completed by an 
official at the veteran's former place of employment.  It was 
noted that he had been employed by McKesson-Robins, Co., as a 
country salesman, from August 31, 1959 to March 9, 1964, at 
which time his employment was terminated by reason of 
"performance not satisfactory."  

In an October 1964 letter to his Congressman which was of 
record at the time of the RO's December 1964 decision, the 
veteran indicated that he was attempting to obtain Social 
Security benefits and he noted that although his illness had 
been diagnosed in August, he had been sick since February and 
he was concerned that the Social Security department was thus 
holding up his application.  

In the December 14, 1964 rating decision, the RO cited a 1964 
hospital report which showed that the veteran was brought to 
the hospital because of bizarre behavior for the past six 
months, and that he had exhibited very peculiar behavior 
during his short active duty tour.  It was also noted that he 
was unable to function in his job and was probably 
hallucinating.  The report notes that it was his wife's 
opinion that the veteran's lack of functioning dated to the 
time of his discharge from this last job as a salesman with a 
drug company.  According to the hospital report, 
psychological testing showed that the veteran was undergoing 
a schizophrenic break.  He was completely lacking in insight, 
conversation was rambling, disconnected, and almost 
incoherent, and he required supervision in a locked section 
of the ward.  His condition was diagnosed as schizophrenic 
reaction, acute, undifferentiated type.  A finding of 
"active psychosis, not service connected, 38 U.S.C. 602" 
was made.  

By letter to his residence dated December 17, 1964, the 
veteran was notified that due to the possibility of 
improvement in his condition, a decision regarding his 
pension was being deferred for 6 months.  The veteran was 
also notified that it had been determined that his nervous 
condition was not incurred in service. 

The record includes a letter dated December 24, 1964, in 
which George Andrews, member of the House of Representatives, 
contacted the VA adjudication officer.  Congressman Andrews 
stated that the veteran's mother-in-law had telephoned and 
written his office in reference to a letter which the 
adjudication officer had written to the veteran on December 
17, 1964.  The veteran's mother-in-law indicated to the 
Congressman that he could not support the veteran and his 
family.  Congressman Andrews noted that the veteran and his 
family had no sources of income and it was requested that 
something be done to help them.  

In a statement dated August 20, 1999, the veteran indicated 
that he continued to disagree with the decisions which had 
been denied that there was a clear and unmistakable error in 
the decision of December 14, 1964, which denied his claim for 
service connection.  He stated that as he recalled, part of 
the reason for his previous denial was that the doctor at the 
Tuscaloosa VAMC had stated that his wife (now his former 
wife) had said that he was sick before he was activated for 
his two week period of active duty.  The veteran noted that 
his ex-wife had provided him with a notarized statement, in 
which she asserts that she never told the doctor or anyone 
else that he was sick before he went on two weeks of active 
duty for training.  It was the veteran's belief that the 
facts of the case, as it was presented in 1964, clearly 
supported his claim that his schizoaffective disorder began 
while he was on active duty for training in 1964 and the 
previous decision was clearly erroneous.  

The record includes a notarized statement, dated January 
1993, in which the veteran's former wife states that when the 
veteran was treated by VA in 1964, she never told his doctor 
that the veteran behaved in a bizarre manner for the six 
months prior to August 30, 1964.  


Analysis

A.  Finality of the December 1964 RO decision

Initially, the Board notes that the veteran's representative 
has made an argument to the effect that there was a due 
process deficiency in the notification that was sent to the 
veteran regarding the December 1964 decision.  Specifically, 
the representative has argued that although the veteran was 
notified of the denial of his claim for service connection 
for schizophrenia, there was no indication that he was given 
his appeal rights or and there was no indication that the 
pamphlets describing these rights, which are normally sent, 
were provided to the veteran.  According to the 
representative, there is no indication that the veteran was 
advised at that time that he could appeal the RO's decision.   

On review of the record, the Board finds that the evidence 
clearly shows that the veteran and his family members 
received notification of the December 1964 decision.  The 
record includes a copy of the December 17, 1964 letter 
addressed to the veteran, in which he was notified of the 
RO's finding that his nervous condition was not incurred in 
service, and there is correspondence which indicates that 
this notification letter was actually received.  In addition, 
the December 14, 1964 rating decision is stamped "verified 
to D.P.C., January 1965," and initialed.  

Thus, it appears that the veteran was notified of the RO's 
decision in the appropriate manner, and there is nothing in 
the record to suggest that there was a lack of compliance 
with the ordinary notification procedures.  As such, there is 
no indication that the RO failed to provide the veteran with 
the appropriate notification of his right to appeal the 
December 1964 decision.  Thus, the Board finds that the due 
process considerations were complied with, and as an appeal 
was not initiated, the December 1964 decision is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 1999).  Likewise, there 
is no indication that the proper notification procedures were 
not complied with in notifying the veteran of the denial of a 
similar claim in May 1967 and his appellate rights thereto, 
and that decision is also final.   

Regardless, based on regulations at that time, the failure to 
notify the claimant of the right to seek appellat review or 
the time limits did not extend the applicable period for 
taking action.  See 38 C.F.R. § 19.110 (1965) formerly 
§ 19.1d.

B.  Clear and Unmistakable Error (CUE)

Previous determinations, which are final and binding, will be 
accepted as correct in the absence of clear and unmistakable 
error. 38 C.F.R. § 3.105(a) (1999). In Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992), the United States Court of 
Appeals for Veterans Claims (Court) offered a three-pronged 
test to determine whether CUE was present in a prior final 
determination: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions in existence at that time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time of the prior 
determination; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question. 

The Court has further stated that:  "clear and unmistakable 
error is a very specific and rare kind of 'error.'  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error . . . . If a 
claimant-appellant wishes to reasonably raise clear and 
unmistakable error there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error . . . that, if true, would be clear and unmistakable 
error on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
alleged error.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
clear and unmistakable error claim is undoubtedly a 
collateral attack, the presumption is even stronger." Fugo 
v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on 
reconsideration, 6 Vet. App. 162, 163 (1994).

Simply claiming CUE on the basis that the previous 
adjudication had improperly weighed and evaluated the 
evidence can never satisfy the stringent definition of CUE. 
Id. at 44; see also Russell, 3 Vet. App. 310.  Similarly, the 
Court has rejected as constituting CUE broad allegations of 
failure to follow regulations, failure to give due process, 
failure to accord benefit of the doubt, failure of duty to 
assist, and any other general, non-specific claim of "error." 
See Fugo, 6 Vet. App. at 44.

Initially, the Board concludes that the veteran has raised 
the claim of clear and unmistakable error with the requisite 
degree of specificity. See Eddy v. Brown, 9 Vet. App. 52, 57 
(1996); Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  The 
veteran has argued that the RO's December 1964 decision was 
based, in part, on an incorrect factual basis.  The veteran 
has argued that his wife did not make the assertion that the 
veteran's illness pre-existed his period of active duty for 
training in August 1964, as was noted by one of the veteran's 
treating physicians in a hospital report.  As the statements 
of the veteran's wife (dating the onset of his psychiatric 
illness to a time before his period of active duty for 
training) are noted by the RO in the December 1964 rating 
decision, it appears that the outcome of the claim might be 
manifestly different if those facts had not been considered 
by the Board.  Thus, the veteran has presented a valid claim 
of CUE in a prior final rating decision.  

As noted, in reviewing final decisions for the purpose of 
making a determination as to clear and unmistakable error, 
the Board's evidentiary review is limited to that evidence 
which was before the RO at the time that the decision was 
rendered, as well as consideration of the statutory laws and 
regulations extant at the time.  

Having reviewed the record, the Board has concluded that 
clear and unmistakable error was not made in the December 
1964 rating decision which denied service connection for 
schizophrenia.  In that decision, the RO determined that 
schizophrenia was not incurred during the veteran's period of 
service, and there is no indication that this determination 
was based on incorrect facts or that the RO the laws and 
regulations extant at the time were incorrectly applied.  

At the time that the RO rendered the December 1964 decision, 
there was evidence suggesting that the psychiatric illness 
pre-existed the period of service.  Specifically, the RO 
considered a hospital report in which it was noted that the 
veteran's wife had dated the onset of his lack of functioning 
to the time of his discharge from his last job as a salesman 
with a drug company, or prior to the period of active duty 
for training in August 1964.  In addition, the record 
included a letter from the veteran in which he personally 
asserted that although his illness had been diagnosed in 
August, he had been sick since February.  There was also a 
unit commander notation that the disorder had existed prior 
to service.

At the time that the RO rendered its December 1964 decision, 
therefore, the record included contemporaneous evidence from 
both the veteran and his wife dating the onset of his 
psychiatric symptomatology to a period prior to August 1964.  
Thus, there was evidence suggesting that the veteran's 
psychiatric illness pre-existed the period of service.  In 
light thereof, the Board finds that the RO's decision was 
supportable in light of the fact that the evidence did not 
indicate an increase in disability or worsening in severity 
of the psychiatric disorder during the period of active duty 
for training in August 1964.  In addition, at the time of the 
RO's decision, the record did not include a medical opinion 
attributing the diagnosis of schizophrenic reaction to the 
period of active duty for training from August 16, 1964, to 
August 29, 1964.  

In conjunction with his current claim, the veteran has argued 
that his wife made no assertion regarding a pre-existing 
problem at the time of his treatment in 1964, and the record 
includes a notarized statement in which she states that no 
such assertion was made to the VA doctor.  In addition, the 
veteran's representative has pointed out that the December 
1964 decision did not consider lay statements from a comrade 
which were submitted in 1965.  However, none of this evidence 
was before the RO at the time that the December 1964 decision 
was made and consequently, is irrelevant to a determination 
as to whether that decision was clearly and unmistakably 
erroneous.  

The Board also notes that for the period of active duty for 
training from August 16, 1964, to August 29, 1964, the 
appellant was not entitled to a presumption of soundness at 
induction, as that presumption may be afforded to 
"veterans" only.  See 38 U.S.C.A. § 1111 (West 1991 & Supp. 
1999).  According to 38 C.F.R. § 3.1 (1999), "veteran" 
means a person who served in the active military, naval, or 
air service and who was discharged or released under 
conditions other than dishonorable.  38 C.F.R. § 3.6 (1999) 
indicates that "active military, naval, and air service" 
includes "any period of active duty for training in which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in the line of duty."  The 
evidence does not show that the appellant was disabled from a 
disease or injury incurred or aggravated in the line of duty 
during his active duty for training in August 1964.  Thus, 
the appellant was not be characterized as a "veteran" of 
the period of service from August 16, 1964, to August 29, 
1964, and he was not entitled to the presumption of soundness 
at induction or entrance at that time.  

For the reasons stated above, therefore, the Board finds that 
the December 1964 decision was supportable based on the 
evidence of record and the laws extant at the time, and thus, 
the December 1964 decision is not clearly and unmistakably 
erroneous.  Accordingly, the claim is denied.  


II.  Earlier effective date

The veteran contends that an effective date earlier than 
January 17, 1992, is warranted for a grant of service 
connection for chronic schizophrenic disorder and the award 
of a 100 percent evaluation therefor.  Specifically, he 
contends that the grant of a 100 percent evaluation for this 
disability should be made effective to August 1964, which is 
the date that his condition had its onset while he was on 
training.  The veteran has also argued that he has been 
totally disabled by schizophrenia since 1973, when he was 
awarded Social Security disability benefits.  At a personal 
hearing before the undersigned in April 2000, the veteran's 
representative indicated that there was some evidence that an 
effective date as early as April 1990 was warranted.  


Historical Background

The original claim for service connection for schizophrenia 
was denied in December 1964, and that decision is final as an 
appeal thereof was not initiated.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 1999).  In March 1965, entitlement to pension 
was granted on the basis of the diagnosis of schizophrenic 
reaction, undifferentiated type.  

A discharge summary indicates that the veteran was 
hospitalized from August 30, 1964, to June 9, 1965, and 
"schizophrenic reaction, acute, undifferentiated type," is 
noted as the diagnosis responsible for his hospital stay.  On 
VA examination in February 1967, a diagnosis of schizophrenic 
reaction, paranoid type, was provided.   

In May 1967, the RO denied service connection for a 
psychosis, by finding that the evidence did not establish the 
incurrence of active psychosis due to service from August 16, 
1964, to August 29, 1964.  It was noted that an active 
psychosis was not service-connected--38 U.S.C. § 602.  The 
appellant was notified of the RO's decision by letter dated 
May 1967, and there is no indication that he initiated an 
appeal of the adverse decision.  Thus, the May 1967 rating 
decision is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
1999).  

A discharge summary indicates that the veteran was 
hospitalized from October 21, 1974, to January 31, 1975, with 
a primary diagnosis of schizophrenia, paranoid type, in 
remission.  On neuropsychiatric examination in September 
1975, a diagnosis of schizophrenic reaction, paranoid type, 
is shown.  In December 1975, S. David Morrison, M.D., of the 
Eastside Mental Health Center, indicated that the veteran 
suffered from chronic schizophrenia.  In November 1976, John 
R. Smythies, M.D., a private physician, indicated that he had 
been treating the veteran from August 1976 to the present.  
Dr. Smythies indicated that the veteran had his first attack 
of paranoid schizophrenia in 1964 when he started having 
paranoid ideas about his job and he was referred to a 
psychiatrist.  In a June 1981 statement, Dr. Smythies 
indicated that the veteran had been continuously ill with 
schizophrenia since 1964.  In Dr. Smythies opinion, the 
veteran was not able to work, and he had certainly not 
recovered from the schizophrenic illness which he has had for 
the past 17 years.  

A 1985 discharge summary indicates that the veteran was 
hospitalized between August 17 and September 4, with a 
primary final diagnosis of paranoid schizophrenia, chronic 
and depressive episode.  In February 1988, Dr. Smythies 
indicated that there was no indication of any psychiatric 
abnormality in the 1950's or at any time prior to 1964.  Dr. 
Smythies indicated that there was insufficient evidence as to 
what degree the stress of his prior active service may have 
precipitated a predisposition to develop a schizophrenic 
illness years later.  

In March 1988, the veteran requested that his claim for 
service connection for chronic paranoid schizophrenia be 
reopened.  He noted that he had been receiving VA treatment 
from a Dr. B. at the VA Medical Center in Tuscaloosa since 
1985.  
In an April 1988 rating decision, the RO determined that the 
veteran had failed to present a new factual basis for a grant 
of service connection for schizophrenia, and the veteran was 
notified of that determination by letter dated April 25, 
1988.  

In a statement dated August 12, 1988, the veteran stated that 
he wished to reopen his service connected claim for a 
compensable evaluation for his nervous 
condition/schizophrenia condition.  On March 14, 1989, the 
veteran submitted a VA from 21-526 (Veteran's Application for 
Compensation or Pension) in which he indicated that he was 
claiming benefits for schizophrenia and PTSD.  

In a May 1989 rating decision, the RO determined that new and 
material evidence had not been presented to reopen a claim 
for service connection for schizophrenia.  The veteran 
initiated an appeal of the May 1989 rating decision by 
submitting a notice of disagreement, and a Statement of the 
Case was issued in May 1990.  By letter dated July 19, 1990, 
the veteran was granted an additional 30 days within which to 
submit a substantive appeal (on his request), due to 
expiration of 60 days following the date of the Statement of 
the Case and as it had been more than one year since the date 
of the rating decision which was the subject of the appeal.  
On August 20, 1990, a VA Form 9 was submitted.  This VA Form 
9 was signed by Michael S. Sheier, a private attorney, on 
behalf of the veteran, and was accompanied by a letter asking 
the RO to accept the completed VA Form 1-9.  

Thereafter, the RO contacted Mr. Sheier by letter to ask that 
he clarify the nature of his representation of the veteran, 
as well as a request for documentation of the revocation of 
any prior power of attorney or declaration of representation.  
As of October 30, 1990, no response had been received from 
Mr. Sheier, and the claim was closed.  There is no indication 
in the record that Mr. Sheier was properly appointed as the 
veteran's representative; that the veteran consented to have 
Mr. Sheier represent him in an appeal; or that the veteran 
had revoked representation of his prior power of attorney.  
As such, the VA Form 9 submitted on August 20, 1990, does not 
constitute a substantive appeal with regard to the May 1989 
rating decision.  See 38 C.F.R. §§ 20.601, 20.603, 20.607 
(1999).  There is no other documentation of record which 
would serve to perfect such the appeal in a timely fashion, 
and thus, the May 1989 rating decision became final and a 
substantive appeal was not perfected.  38 U.S.C.A.§ 7105 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 20.202, 20.302 (1999).  

In an August 1991 statement, Dr. Smythies indicated that it 
was his opinion that the veteran was still suffering from 
schizophrenia, paranoid type, and that his disability was 
total and permanent.  In a December 1991 evaluation report, 
Vera Prchal, M.D., provided an opinion that the veteran 
suffered from paranoid schizophrenia, chronic type, currently 
in remission, and that he was unemployable because of this 
illness.  She stated that the illness started during active 
duty in August 1964.  

On January 17, 1992, the veteran submitted a VA Form 21-4138, 
in which requested that his psychiatric disability be 
service-connected.  In a February 1992 rating decision, the 
RO found that new and material evidence had not been 
presented to reopen a claim for service connection for 
schizophrenia.  The veteran perfected an appeal as to that 
decision.  

In September 1995, the Board reopened the claim and service 
connection for schizophrenia was granted.  The RO implemented 
the Board's decision in an April 1996 rating decision, in 
which entitlement to service connection was granted and a 
zero percent (noncompensable) evaluation was assigned for 
this disability under Diagnostic Code 9203, effective January 
17, 1992.  

The veteran subsequently appealed the assignment of a zero 
percent rating.  In his April 1996 notice of disagreement, he 
indicated that he was last employed in 1973 and that since 
1975, he had been receiving Social Security disability 
benefits.  It was his belief that the fact that he was now 
receiving Social Security disability benefits would clearly 
support his contention that he is totally disabled due to his 
service-connected schizophrenia and that he has been totally 
disabled since 1973.  

The record includes a June 1996 statement from H.E. Logue, 
M.D., and Kay H. McLean, M.S.N., R.N., who indicated that the 
veteran had been followed in their office since July 27, 
1993, for a diagnosis of schizophrenia.  It was their 
professional opinion that the veteran was unable to hold any 
meaningful employment.  On VA examination in August 1996, it 
was the judgment of the examiner that the veteran's 
psychiatric condition had resulted in considerable industrial 
impairment.  

In March 1997, a 100 percent evaluation was granted for 
schizophrenia, effective January 17, 1992.  


Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (1999).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor." 38 U.S.C.A. § 5110(a) (West 
1991).  The implementing regulation clarifies this to mean 
that the effective date of an evaluation and an award of 
compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later." 38 C.F.R. § 3.400 (1999).

Having reviewed the record, the Board has determined that an 
effective date earlier than January 17, 1992, is not 
warranted for a grant of service connection for schizophrenia 
and the award of a 100 percent disability evaluation 
therefor.  The record indicates that the Board's 1995 grant 
of service connection for schizophrenia which was reopened 
after prior final disallowances in December 1964, May 1967, 
and May 1989.  As noted, the appropriate effective date for a 
claim reopened after final adjudication is the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  

The record indicates that a claim to reopen the claim for 
service connection for schizophrenia was denied in May 1989, 
and that decision became final as a substantive appeal was 
not perfected in accordance with regulation.  On January 17, 
1992, the veteran submitted his request to reopen the claim 
for service connection for schizophrenia.  The record also 
includes treatment reports dated prior to 1992, in which the 
veteran's private physicians indicate that his schizophrenic 
disorder was related to a period of active duty for training 
in 1964.  Thus, the date of claim was clearly later than the 
date entitlement arose, and as such, the date of receipt of 
claim, or January 17, 1992, is the appropriate effective date 
for an award of service connection for schizophrenia in this 
instance.  

The Board notes that the veteran has claimed that an 
effective date in August 1964 is warranted for the grant of 
service connection for chronic schizophrenic disorder.   
However, the regulations do not allow for the assignment of 
an effective date which is prior to the date of receipt of 
the request to reopen a claim after final adjudication.  The 
Board has considered the provisions of 38 C.F.R. § 3.157 
(1999) in conjunction with the veteran's claim; however, 
there is no evidence of record that either a formal or an 
informal claim to reopen a claim for service connection for 
schizophrenia was received prior to January 17, 1992.  Thus, 
an effective date prior to January 17, 1992, is not warranted 
for the grant of service connection for schizophrenia.  

The veteran's representative has suggested that April 1990 
represents an appropriate effective date for the grant of 
service connection for chronic schizophrenic disorder.  
However, a review of the record indicates that correspondence 
(a VA Form 21-4138) from the veteran dated April 6, 1990, was 
submitted in response to the RO's request that he clarify the 
issues (from the May 1989 rating action) which he was 
appealing.  Thus, the April 6, 1990 Form 21-4138 does not 
constitute claim to reopen a previously denied claim or an 
informal claim for service connection.  As such, April 1990 
is not an appropriate date for the award of service 
connection for chronic schizoaffective disorder.  

The veteran has indicated that he was totally disabled from 
schizophrenia from 1964.  He has also cited the fact that he 
was awarded Social Security benefits in 1973 as evidence of 
the fact that a 100 percent evaluation was warranted for 
schizophrenia as early as 1975.  As an effective date earlier 
than January 17, 1992, is not warranted for a grant of 
service connection for schizophrenia, the award of a 100 
percent evaluation for that disability cannot be effective 
prior to January 17, 1992.  38 C.F.R. § 3.400 (1999).  

For the reasons stated above, therefore, the Board finds that 
an effective date earlier than January 17, 1992, is not 
warranted for a grant of service connection for schizophrenia 
or for the award of a 100 percent evaluation therefor.  
Accordingly, the veteran's claim is denied.  


ORDER

The RO's December 1964 rating decision, which denied service 
connection for schizophrenia, was not clearly and 
unmistakably erroneous.  

An effective date prior to January 17, 1992, is not warranted 
for a grant of service connection for schizophrenia or the 
award of a 100 percent evaluation therefor.  



		
	H. N. SCHWARTZ
	Veterans Law Judge
Board of Veterans' Appeals


 
- 18 -


- 1 -


